Citation Nr: 0928589	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed residuals of an 
eye infection with irritation.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel











INTRODUCTION

The Veteran had active military service from July 1976 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the RO in which 
the Decatur, Georgia RO, inter alia, denied the Veteran 
service connection for an eye infection with irritation.  
Since the Veteran had moved to Germany, the appeal was later 
transferred to the RO in Pittsburgh, Pennsylvania.  The 
Veteran filed a notice of disagreement (NOD) in February 
2005, and the RO issued a statement of the case (SOC) in 
February 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2008.

During the pendency of the appeal, the RO granted a number of 
claims for service connection in appellate status.  The claim 
reflected on the title page and referred to above is the only 
claim remaining on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the Veteran 
currently has, or has had at any time pertinent to the 
appeal, any eye disability. 


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
an eye infection with irritation are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.312, 3.159, 3.303 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
October 2003 letter also requested that the Veteran submit 
any pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the October 2003 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

While VA has not, consistent with Dingess/Hartman, provided 
the Veteran with general notice as how VA assigns disability 
and effective dates, as well as the type of evidence that 
impacts these determinations (in the event the claim for 
service connection is granted), on these facts, such omission 
is not shown to prejudice the appellant.  Because the Board 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this  matter..  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records; medical records from the VA Medical Center (VAMC) 
and the report of a December 2003 VA examination.  Also of 
record and considered in connection with the current appeal 
are various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that service connection for claimed residuals of an eye 
infection with irritation is not warranted. 

Service treatment records reflect treatment for  eye problems  
on multiple occasions.  In September 1979, the Veteran 
presented with reported edema of his left eye. In May 1994, 
the Veteran presented with complaints of discomfort and pain 
in his right eye.In October 1995, the Veteran presented with 
complaints of pain and irritation of his left eye; the  
diagnosis was episclentis.  A May 2003 eye examination 
revealed that the Veteran had presbyopia.

Port-service, the report of a December 2003 VA eye 
examination includes notation that the Veteran had a 
condition of his left eye about 5 years ago that required 
treatment with steroid drops.  The condition cleared without 
difficulty.  He had two further recurrences of a similar 
problem in the left eye.  The examiner noted that several 
years ago the Veteran was told that he had an abnormality of 
the optic nerve in each eye.  No treatment was advised for 
this finding.  The examiner reported that the Veteran had a 
normal eye examination with normal vision.  The examiner 
suspected that the Veteran's cup/disc ratio of 0.6 was noted 
in the past and felt to be suspicious of glaucoma.  It was  
noted, however, that the Veteran's  intraocular pressures and 
visual fields were normal.  The examiner noted that the 
Veteran apparently had a history of some inflammatory eye 
problem, but that the Veteran did not remember this being 
diagnosed as iritis and there were no current findings to 
suggest this.

In a March 2005 statement, the Veteran reported that his left 
eye continued to be irritated and had a scar.  However, none 
of the post-service treatment records reflects any current 
diagnosis of any eye disability, and the Veteran has not 
presented or identified any existing medical evidence that, 
in fact, reflects a diagnosis of an eye disability.  Thus, 
there is no competent medical evidence that the Veteran 
currently has, or has had at any time pertinent to the appeal 
had, any eye disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent, probative evidence 
does not establish, at a minimum, the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (holding that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
Veteran, but finds that this evidence provides no basis for 
allowance of the claim.  As indicated above, this claim turns 
on the medical matter of current disability (and, if so, 
medical relationship to service)-matters within the province 
of trained medical professionals.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
not competent to provide a probative (persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for residuals of an eye infection with 
irritation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, persuasive 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990). 




ORDER

Service connection for claimed residuals of an eye infection 
with irritation is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


